Citation Nr: 1732240	
Decision Date: 08/09/17    Archive Date: 08/16/17

DOCKET NO.  09-42 309A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:  Texas Veterans Commission


ATTORNEY FOR THE BOARD

A-L Evans, Counsel







INTRODUCTION

The Veteran served on active duty from November 1988 to November 1993.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a July 2008 rating decision of the Indianapolis, Indiana, Regional Office (RO) of the Department of Veterans Affairs (VA).

In November 2009, the Veteran requested a hearing before a Veterans Law Judge in Washington, DC, but in March 2012, he withdrew his hearing request. 

In July 2015, the Board denied the Veteran's claim.  Subsequently, the Veteran appealed the Board decision to the United States Court of Appeals for Veterans Claims (Court).  In a June 2016 Joint Motion for Remand (JMR), the Court vacated the Board's decision regarding the issue and remanded the matter to the Board.  

In October 2016, the Board remanded the case for further development in compliance with the terms of the JMR.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation. 38 C.F.R. § 3.340 (2016).  If the total rating is based on a disability or combination of disabilities for which the Schedule for Rating Disabilities provides an evaluation of less than 100 percent, it must be determined that the service-connected disabilities are sufficient to produce unemployability without regard to advancing age.  38 C.F.R. § 3.341(a) (2016). 

A TDIU may be assigned where the combined rating for the Veteran service-connected disabilities is less than total if the disabled Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  Specifically, if there is only one such disability, this disability shall be ratable at 60 percent or more; if there are two or more disabilities, there shall be at least one ratable at 40 percent or more and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a). 

Consideration may be given to a Veteran's level of education, special training, and previous work experience in arriving at whether a TDIU rating is warranted, but the Veteran's age or the impairment caused by nonservice-connected disabilities may not be considered in such a determination.  38 C.F.R. §§ 3.341, 4.16, 4.19 (2016).

The Veteran meets the schedular requirements for TDIU consideration as his only service-connected disability is for a skin disorder which is currently rated as 60 percent disabling.

Pursuant to the June 2016 JMR by the Court, the Veteran's claim for TDIU was remanded in October 2016 to obtain a new opinion from a VA vocational specialist to determine whether the Veteran's service-connected skin disorder renders him unable to secure or follow a substantially gainful occupation.  

The Veteran was afforded a VA examination in May 2017 with a VA social worker.  The social worker noted that the Veteran reported taking medication for his skin condition that would make him itch which made it hard for him to find work.  The Veteran reported that he was a truck driver, but that he could not stay up and that he kept losing his jobs, due to having too many accidents which were due to his medication.  

The Board finds that the VA medical examination is insufficient.  See 38 C.F.R. § 4.2 (2016).  The social worker noted a review of mental health notes and outpatient consult notes from January 2017 and May 2017, respectively, which are not of record.  In addition, the social worker stated that a medical professional, such as a dermatologist, would have the expertise to determine if the Veteran's service-connected disability affected his ability to work.  Further, the social worker failed to provide an opinion on the Veteran's employability with regard to his only service-connected disability.  Rather, she seemed to discuss, in great part, the Veteran's nonservice-connected psychiatric disorder.  It is also unclear if the VA examiner is a vocational specialist as was specifically required by the Board's October 2016 remand directive, pursuant to the JMR by the Court.

Since the Veteran's level of occupational impairment remains unclear, the Veteran must be afforded a new examination to determine if he is able to secure and maintain substantially gainful employment due to his service-connected skin disorder.

Accordingly, the case is REMANDED for the following action:

1.  Obtain complete VA treatment records not already associated with the claims files since July 2016.

2.  The Veteran should be scheduled for an examination with an appropriate medical professional (such as a dermatologist).  

The entire electronic files must be reviewed by the examiner and obtain a history from the Veteran regarding his educational background and work history. 

The examiner should determine the extent to which the Veteran's service-connected skin disorder affects his ability to obtain and retain substantially gainful employment.  The examiner must describe the occupational impairment, if any, which stems from the Veteran's service-connected disability.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached.

3.  Schedule the Veteran for an examination with a vocational specialist for an opinion as to the extent to which the service-connected skin disorder affects his ability to obtain and retain substantially gainful employment.  The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached.

4.  Then, readjudicate the appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


